Citation Nr: 1438805	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-47 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connect for a bilateral knee condition, to include degenerative join disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The appellant had active service for 24 days in July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant originally requested a hearing before a Veterans Law Judge, but subsequently cancelled it. 


FINDING OF FACT

1.  The appellant had preexisting knee disabilities noted upon entrance into service.
 
2.  The evidence of record is against a finding that the appellant's preexisting knee disabilities were aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee condition, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a February 2009 letter.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the appellant's service treatment records are in the file.  Private treatment records have also been associated with the file.  The appellant has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The appellant underwent a May 2009 VA examination.  The report and medical opinion are in the claims file.  The Board finds this examination adequate; it involved a sufficient review of the claims file and available medical evidence and provides an adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  Because the appellant had less than 90 days of service, the presumption pertaining to certain chronic diseases shown within a year of separation does not apply.  38 C.F.R. § 3.307(a)(1).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

In this case, the appellant claims he has a bilateral knee condition related to service.  He contends that marching hurt his knees within a week after joining service and has had knee problems since separation; and, he denied knee having knee symptomatology prior to service.  See May 2009 VA examination.

The appellant's May 2009 VA examination reflects that he was diagnosed with degenerative joint disease of the right and left knee.  Private treatment records from August 2005 and January 2006 reflect that the appellant was diagnosed with right knee degenerative arthritis and had left knee "trouble," respectively.

The appellant's service treatment records include a July 5, 1978 "pre/training" examination at entrance into service which notes abnormal left and right knees related to a football knee injury two years prior.  Upon pre-training physical review, the disposition was marked "RED TAG" and an orthopedic consultation was needed.  

A July 7, 1978 clinical record responding to a July 5, 1978 request for consultation indicates that physical examination revealed abnormalities in both knee and the appellant was to be evaluated for training.  The report noted that, on physical examination, the appellant displayed hypermobile patella and evidence of chondromalacia patella with painful crepitation behind the patella bilaterally, and noted a history of a 1976 football injury; x-rays essentially were unremarkable.  The examiner noted that the appellant "has a history as well as clinical findings of chondromala[c]ia patella and hyper mobile patella.  At the present time I do not think this man is a candi[d]ate for physical training in the Coast Guard.  I do not feel that he will withstand the rigorous exer[s]ise and that he will continue to complain of pain in his knees."

The report of a July 20, 1978 Medical Board reviewed the pre-training physical examination and orthopedic consultation and recommended that the appellant be separated from service because he was diagnosed with chondromalacia patella and hypermobile patella, which was a disqualifying condition that existed prior to enlistment-noting the 1976 football injury-and was not aggravated service.

Notwithstanding the current diagnoses and the notation of knee problems in service, the preponderance of the evidence weighs against a finding that the appellant has a bilateral knee condition that is causally or etiologically related to service, or that any knee disability was aggravated by service.  Service connection is not warranted on any basis.

First, service connection is not warranted on a direct basis because no knee injury was incurred in service.  Abnormal bilateral knee findings were noted at entry.  Thus, the presumption of soundness does not attach and the presumption of aggravation instead may apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The appellant may establish service connection on the basis of aggravation if there was an increase in disability during service.  38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  The burden falls on the appellant to establish aggravation.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation.  Id., at 1417.  Nonetheless, the record does not reflect an increase in disability in service, and the presumption of aggravation is also inapplicable.  The appellant did not make any complaints or receive any treatment for either knee during his short period of service.  His pre-training physical examination revealed knee problems and further consultations were conducted immediately to determine whether he could undergo training.  

In the May 2009 VA examination, the examiner reviewed the claims folder and the aforementioned service treatment records and opined that based on the medical records, medical literature, and his clinical experience, the appellant had a preexisting bilateral knee condition prior to service and was released from active duty after less than one month.  His orthopedic exam confirms an abnormal exam of the knees and these abnormalities were present on the present examination.  His knee conditions were a pre-service injury which were worsened over the years in construction; service has no bearing on his knee conditions; and, there is "absolutely not service related causation or aggravation . . . [and] a nexus cannot be made."

In reaching the above determinations, the Board has considered the appellant's lay statements in support, including those that assert a relationship between his conditions and service.  The appellant is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of orthopedic conditions.  Unlike disorders that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause and diagnosis of degenerative joint disease is not readily apparent to lay observation.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  The disability at issue in this case could have multiple possible causes and, thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Moreover, even if credible and competent as to his observations, the appellant's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional discussed above.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  Therefore, the Board finds that the appellant's lay opinion is not entitled to significant weight as compared to the VA examiner's opinion.

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the appellant's degenerative joint disease of the right and left knees is related to service; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for a bilateral knee condition, to include degenerative join disease, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


